USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-18
                                              21-5 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page11of
                                                                           of33
                                                                              33




                  ______________________

                        EXHIBIT E
                  ______________________
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-18
                                              21-5 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page22of
                                                                           of33
                                                                              33


                                   United States District Court
                                   Northern District of Indiana



  Ryan Klaassen, Jaime Carini, D.J.B., by and
  though his next friend and father, Daniel G.
  Baumgartner, Ashlee Morris, Seth Crowder,
  Macey Policka, Margaret Roth, and Natalie
  Sperazza,                                                 Civ. No.   1:21-cv-238-DRL-SLC

                                              Plaintiffs,
          v.

  The Trustees of Indiana University,
                                             Defendant.



                 DECLARATION OF PETER A. MCCULLOUGH, MD, MPH

        Pursuant to 28 U.S.C. §1746, I, Peter A. McCullough, MD, MPH, declare under the penalty

 of perjury of the laws of the United States of America, and state upon personal knowledge that:

 Background and Qualifications

 1.     I am an adult of sound mind, 58 years old, and make this statement voluntarily, based

 upon my own personal knowledge, education, facts or data, and experience, and under the

 penalty of perjury of the laws of the United States of America.

 2.     I am competent to testify as a medical expert to the facts and matters set forth herein. The

 facts and matters set forth herein are the type of facts and matters that medical experts rely upon

 to reach expert conclusions. A true and accurate copy of my curriculum vitae is attached hereto

 as Exhibit A.

 3.     After receiving a bachelor’s degree from Baylor University, I completed my medical

 degree as an Alpha Omega Alpha graduate from the University of Texas Southwestern Medical

 McCullough Decl.                                 1
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-18
                                              21-5 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page33of
                                                                           of33
                                                                              33


 School in Dallas. I went on to complete my internal medicine residency at the University of

 Washington in Seattle, a cardiology fellowship including service as Chief Fellow at William

 Beaumont Hospital, and a master’s degree in public health in the field of epidemiology at the

 University of Michigan.

 4.     I am board certified in internal medicine and cardiovascular disease and hold an

 additional certification in clinical lipidology, and previously echocardiography. I participate in

 the maintenance of certification programs by the American Board of Internal Medicine for both

 Internal Medicine and Cardiovascular Diseases. I am on the medical staff at Baylor University

 Medical Center and Baylor Jack and Jane Hamilton Heart and Vascular Hospital, in Dallas,

 Texas. I am also on staff at Baylor Heart and Vascular Institute, which promotes cardiovascular

 research and education. I practice internal medicine and clinical cardiology as well as teach,

 conduct research, and I am an active scholar in medicine with roles as an author, editor-in-chief

 of two peer-reviewed journals, editorialist, and reviewer at dozens of major medical journals and

 textbooks. I am Professor of Medicine at Texas A & M University School of Medicine, Baylor

 Dallas Campus.

 5.     I have led clinical, education, research, and program operations at major academic centers

 (Henry Ford Hospital, Oakland University William Beaumont School of Medicine) as well as

 academically oriented community health systems. I spearheaded the clinical development of in

 vitro natriuretic peptide and neutrophil gelatinase associated lipocalin assays in diagnosis,

 prognosis, and management of heart and kidney disease now used worldwide. I also led the first

 clinical study demonstrating the relationship between severity of acute kidney injury and

 mortality after myocardial infarction. I have contributed to the understanding of the epidemiology


 McCullough Decl.                                 2
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-18
                                              21-5 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page44of
                                                                           of33
                                                                              33


 of chronic heart and kidney disease through many manuscripts from the Kidney Early Evaluation

 Program Annual Data Report published in the American Journal of Kidney Disease and

 participated in clinical trial design and execution in cardiorenal applications of acute kidney

 injury, hypertension, acute coronary syndromes, heart failure, and chronic cardiorenal syndromes.

 I participated in event adjudication (involved attribution of cause of death) in trials of acute

 coronary syndromes, chronic kidney disease, heart failure, and data safety and monitoring of anti-

 diabetic agents, renal therapeutics, hematology products, and gastrointestinal treatments. I have

 served as the chairman or as a member of over 20 randomized trials of drugs, devices, and

 clinical strategies. Sponsors have included pharmaceutical manufacturers, biotechnology

 companies, and the National Institutes of Health.

 6.     I frequently lecture and advise on internal medicine, nephrology, and cardiology to

 leading institutions worldwide. I am recognized by my peers for my work on the role of chronic

 kidney disease as a cardiovascular risk state. I have over 1,000 related scientific publications,

 including the “Interface between Renal Disease and Cardiovascular Illness” in Braunwald’s

 Heart Disease Textbook. My works have appeared in the New England Journal of Medicine,

 Journal of the American Medical Association, and other top-tier journals worldwide. I am a

 senior associate editor of the American Journal of Cardiology.. I have testified before the U.S.

 Senate Committee on Homeland Security and Governmental Affairs, the U.S. Food and Drug

 Administration Cardiorenal Advisory Panel and its U.S. Congressional Oversight Committee,

 The New Hampshire Senate, the Colorado House of Commons, and the Texas Senate Committee

 on Health and Human Services.

 7.     I am a Fellow of the American College of Cardiology, the American Heart Association,


 McCullough Decl.                                  3
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-18
                                              21-5 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page55of
                                                                           of33
                                                                              33


 the American College of Physicians, the American College of Chest Physicians, the National

 Lipid Association, the Cardiorenal Society of America, and the National Kidney Foundation. I

 am also a Diplomate of the American Board of Clinical Lipidology.

 8.      In 2013, I was honored with the International Vicenza Award for Critical Care

 Nephrology for my contribution and dedication to the emerging problem of cardiorenal

 syndromes. I am a founding member Cardiorenal Society of America, an organization dedicated

 to bringing together cardiologists and nephrologists and engage in research, improved quality of

 care, and community outreach to patients with both heart and kidney disease.1

 9.      I am the current President of the Cardiorenal Society of America, a expert organization

 dedicated to advancing research and clinical care for patients who have combined heart and

 kidney disease. I am the Editor-in-Chief of Cardiorenal Medicine, a primary research journal

 listed by the National Library of Medicine which is the only publication with a primary focus on

 research concerning patients with combined heart and kidney disease. Finally, I am the Editor-in-

 Chief of Reviews in Cardiovascular Medicine, a widely read journal that publishes reviews on

 contemporary topics in cardiology and is also listed by the National Library of Medicine.

 10.     My appended curriculum vitae further demonstrates my academic and scientific

 achievements and provides a list of publications authored by me in the past 30 years.

 11.     Since the outset of the pandemic, I have been a leader in the medical response to the

 COVID-19 disaster and have published “Pathophysiological Basis and Rationale for Early

 Outpatient Treatment of SARS-CoV-2 (COVID-19) Infection,” the first synthesis of sequenced


         1

 See http://www.cardiorenalsociety.org/.


 McCullough Decl.                                 4
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-18
                                              21-5 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page66of
                                                                           of33
                                                                              33


 multidrug treatment of ambulatory patients infected with SARS-CoV-2 in the American Journal

 of Medicine and updated in Reviews in Cardiovascular Medicine.2 I have 40 peer-reviewed

 publications on the COVID-19 infection cited in the National Library of Medicine. Through a

 window to public policymakers, I have contributed extensively on issues surrounding the

 COVID-19 crisis in a series of OPED’s for The Hill. I testified on the SARS-CoV-2 outbreak in

 the U.S. Senate Committee on Homeland Security and Governmental Affairs on November 19,

 2020. I testified on lessons learned from the pandemic response in the Texas Senate Committee

 on Health and Human Services on March 10, 2021, and on early treatment of COVID-19 the

 Colorado General Assembly on March 31, 2021. Additionally, I testified in the New Hampshire

 Senate on legislation concerning the investigational COVID-19 vaccine on April 14, 2020. My

 expertise on the SARS-CoV-2 infection and COVID-19 syndrome, like that of infectious disease

 specialists, is approximately 18 months old with review of hundreds of manuscript and with the

 care of many patients with acute COVID-19, post-COVID-19 long-hauler syndromes, and

 COVID-19 vaccine injury syndromes including neurologic damage, myocarditis, and a variety of


          2

 McCullough PA, Kelly RJ, Ruocco G, Lerma E, Tumlin J, Wheelan KR, Katz N, Lepor NE, Vijay K, Carter H, Singh
 B, McCullough SP, Bhambi BK, Palazzuoli A, De Ferrari GM, Milligan GP, Safder T, Tecson KM, Wang DD,
 McKinnon JE, O'Neill WW, Zervos M, Risch HA. Pathophysiological Basis and Rationale for Early Outpatient
 Treatment of SARS-CoV-2 (COVID-19) Infection. Am J Med. 2021 Jan;134(1):16-22. doi:
 10.1016/j.amjmed.2020.07.003. Epub 2020 Aug 7. PMID: 32771461; PMCID: PMC7410805 available at
 https://pubmed.ncbi.nlm.nih.gov/32771461/; McCullough PA, Alexander PE, Armstrong R, Arvinte C, Bain AF, Bartlett
 RP, Berkowitz RL, Berry AC, Borody TJ, Brewer JH, Brufsky AM, Clarke T, Derwand R, Eck A, Eck J, Eisner RA,
 Fareed GC, Farella A, Fonseca SNS, Geyer CE Jr, Gonnering RS, Graves KE, Gross KBV, Hazan S, Held KS, Hight
 HT, Immanuel S, Jacobs MM, Ladapo JA, Lee LH, Littell J, Lozano I, Mangat HS, Marble B, McKinnon JE, Merritt
 LD, Orient JM, Oskoui R, Pompan DC, Procter BC, Prodromos C, Rajter JC, Rajter JJ, Ram CVS, Rios SS, Risch HA,
 Robb MJA, Rutherford M, Scholz M, Singleton MM, Tumlin JA, Tyson BM, Urso RG, Victory K, Vliet EL, Wax CM,
 Wolkoff AG, Wooll V, Zelenko V. Multifaceted highly targeted sequential multidrug treatment of early ambulatory high-
 risk SARS-CoV-2 infection (COVID-19). Rev Cardiovasc Med. 2020 Dec 30;21(4):517-530. doi:
 10.31083/j.rcm.2020.04.264. PMID: 33387997 available at https://pubmed.ncbi.nlm.nih.gov/33387997/; see also
 https://ijirms.in/index.php/ijirms/article/view/1100



 McCullough Decl.                                         5
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-18
                                              21-5 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page77of
                                                                           of33
                                                                              33


 other internal medicine problems that have occurred after the mRNA and adenoviral DNA

 COVID-19 vaccines. I have formed my opinions in close communications with many clinicians

 around the world based on in part our collective clinical experience with acute and convalescent

 COVID-19 cases as well has closely following the preprint and published literature on the

 outbreak. I have specifically reviewed key published rare cases and reports concerning possible

 recurrence of SARS-CoV-2 in patients who have survived an initial episode of COVID-19

 illness.

 12.        My compensation rates are as follows: I am working on this case Pro Bono.

 Methodologies and Analysis of COVID Generally

 13.        The CDC recently reported the lowest number of cases since March of 2020 (the

 beginning of the COVID pandemic). Sam Baker & Andrew Witherspoon, COVID-19 cases hit

 lowest point in U.S. since pandemic began, AXIOS (June 3, 2021),

 https://www.axios.com/coronavirus-cases-infections-vaccines-success-fa7673a1-0582-4e69-aefb

 -3b5170268048.html.

 14.        Further, according to my research, herd immunity is calculated by a specific formula, as

 follows: ((CC*6) + V + (.15*P)) ÷ P = HIN.

            CC= COVID cases in the state

            6= the current CDC multiplier3

            V= number of vaccinated in the state

            15% = the number of people in a given state that will not get COVID



            3
         Centers for Disease Control and Prevention, Estimated Disease Burden of COVID-19
 (May 19, 2021), https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/burden.html

 McCullough Decl.                                   6
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-18
                                              21-5 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page88of
                                                                           of33
                                                                              33


         P=Population of a state (i.e. Indiana)

         HIN=Herd Immunity Totals

 15.     The values subject to variables per state for the formula noted in paragraph 14 for the

 State of Indiana are as follows:

         CC = 753,0004

         V = 2,880,6355

         P = 6,732,000

 Thus, the HIN for Indiana is 8,408,435, calculated as follows:

         (753,000 * 6) + 2,880,635 + (.15 * 6,732,000) = 8,408,435

 16.     The HIN for Indiana equals 125% of the state. The HIN is in excess of 100% due to the

 overlap of people who were infected with COVID and also received the vaccine, and thus are

 counted twice. This means that the multiplier for suspected COVID19 could be much more

 conservative and lower than what is in the current equation. While neither the CDC nor the State

 of Indiana have reported the number of people who have had both COVID and a vaccine for

 COVID, the percentage of overlap would have to be over 50% to get below the number for herd

 immunity to fall below 70%, which is very unlikely.

 17.     Because of inferred herd immunity, infection rates continue to decline. According to the

 official Indiana COVID numbers, the infection rate was a mere 3.1% on June 24, 2021, and it

 continues to decline daily, as shown in Table 1 below.



         4
            Indiana State Department of Health, Indiana COVID-19 Dashboard and Map (June 18, 2021),
 https://www.coronavirus.in.gov/2393.htm (last visited June 20, 2021).
          5
            Indiana State Department of Health, Vaccine Dashboard, (June 18, 2021),
 https://www.coronavirus.in.gov/vaccine/2680.htm (last visited June 20, 2021).

 McCullough Decl.                                     7
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
               1:21-cv-00238-DRL-SLC document
                                     document31-18
                                              21-5 filed
                                                    filed07/02/21
                                                          07/12/21 page
                                                                    page99of
                                                                           of33
                                                                              33


 Table 1: COVID Positivity Rates in Indiana




 Indiana State Department of Health, Indiana COVID-19 Dashboard and Map (June 27, 2021),

 https://www.coronavirus.in.gov/2393.htm.

 18.    The June 19, 2021, infection rate was only 2.7%. Id.

 19.    The positivity test rate for new COVID cases at IU-Bloomington was 0%. Indiana

 University, IU Bloomington COVID-19 Testing Dashboard,

 https://www.iu.edu/covid/dashboard/bloomington (last visited June 27, 2021). The highest IU

 infection rate ever was 7.51% on August 30, 2020, and it has steadily declined since then with no


 McCullough Decl.                                8
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page10
                                                                         10of
                                                                           of33
                                                                              33


  indication of a new wave. Id.

  20.    In my expert medical opinion, as the COVID case numbers continue to decline, requiring

  all IU students to be vaccinated is not reasonable from a policy perspective and is not medically

  necessary nor safe from a clinical perspective.

  College-Age Individuals and COVID

  21.    In addition, in my expert medical opinion and as the table below shows, there is little to

  no risk for serious injury or hospitalization for COVID-19 among college age students.

  Table 2: COVID Deaths by Age Group in the U.S. as of June 27, 2021:

  Source: https://covid.cdc.gov/covid-data-tracker/#demographics




  McCullough Decl.                                  9
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page11
                                                                         11of
                                                                           of33
                                                                              33


  22.    Further, the CDC has released charts depicting the risks by age, as shown below.

  Table 3: COVID Rate Ratios by Age

  Source:
  https://www.cdc.gov/coronavirus/2019-ncov/covid-data/investigations-discovery/hospitalization-
  death-by-age.html (Last Checked, June 27, 2021).




  McCullough Decl.                              10
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page12
                                                                         12of
                                                                           of33
                                                                              33


  Table 4: Indiana Demographic Data for COVID Deaths

  Source: https://www.coronavirus.in.gov/2393.htm (Last Checked June 27, 2021).




  McCullough Decl.                            11
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page13
                                                                         13of
                                                                           of33
                                                                              33


  23.      Indiana COVID deaths total 13,399 from March 16, 2020 through June 23, 2021. Id.

  Indiana tracks the numbers of residents by age groups. See Indiana Data Hub, accessed at

  https://hub.mph.in.gov/dataset/population-by-age-groups/resource/0aaeb2dc-3702-4a02-aec6-d9e

  a8a4fce73. Thus, the COVID death rate per age group in Indiana can be calculated as follows:

                   (13,399) * (COVID Death Percentage of age group from Table 4)
                     _________________________________________________
                         Number of Indiana Residents in the Same Age Group

  Using this calculation, the following chart comprises the COVID death rate per age group in

  Indiana, as of June 23, 2021:

   Age Group                                         COVID Death Rate per Age Group
   0-19                                                 .0008%
   20-29                                                .002%
   30-39                                                .010%
   40-49                                                .029%
   50-59                                                .081%
   60-69                                                .289%
   70-79                                                .898%
   80+                                               2.80%

  24.      These tables and charts show the minimal risk 18-29 year olds face across the United

  States and in Indiana. For example, for every one 18-29 year old that dies from COVID, four 30-

  39 year olds die, ten 40-49 year olds die, thirty-five 50-64 year olds die, ninety-five 65-74 year

  olds die, 230 75-84 year olds die, and 610 over 85 years of age die. See Table 3.

  25.      Despite a high frequency of COVID infections, as determined by standard testing, serious

  COVID cases among college and graduate students is a rare event. Brown University physician


  McCullough Decl.                                 12
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page14
                                                                         14of
                                                                           of33
                                                                              33


  epidemiologist, Andrew Bostom, MD, MS, compiled data from 100 major university and college

  COVID data dashboards, in conjunction with national and local news reports of campus-related

  hospitalizations, August 2020 through the November 2020, Thanksgiving holiday break

  (11/22/20). See Exhibit 7 to Compl., ECF No. 1-8.

  26.      In my expert medical opinion, epidemic spread of COVID, like all other respiratory

  viruses, notably influenza,6 is driven by symptomatic persons; asymptomatic spread is trivial and

  inconsequential.

  27.      A meta-analysis of contact tracing studies published in The Journal of the American

  Medical Association showed asymptomatic COVID spread was 0.7%. Zachary J. Madewell,

  PhD; Yang Yang, PhD; Ira M. Longini Jr, PhD; M. Elizabeth Halloran, MD, DSc; Natalie E.

  Dean, PhD, Household Transmission of SARS-CoV-2: A Systematic Review and Meta-analysis,

  JAMA Network Open, available at

  https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774102 (last visited June 20,

  2021).

  28.      Accordingly, a rational and ethical prevention measure to reduce the spread of COVID is

  a simple requirement, as part of formal policies, that persons with active symptomatic, febrile

  (feverish) respiratory illnesses, like COVID, should isolate themselves. Indeed during the H1N1

  influenza A pandemic, fully open, unmasked college campuses were advised by federal health

  officials, “Flu-stricken college students should stay out of circulation” and “if they can’t avoid

  contact they need to wear surgical masks.” Great Falls Tribune, Advice: Flu-stricken college



           6
             Eleni Patrozou & Leonard A. Mermel, Does Influenza Transmission Occur from Asymptomatic Infection
  or Prior to Symptom Onset?, 124 Pub. Health Rep. 193 (2009).

  McCullough Decl.                                     13
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page15
                                                                         15of
                                                                           of33
                                                                              33


  students should stay out of circulation, August 21, 2009, page 5, section A, available at

  https://www.newspapers.com/image/243611045.

  29.     Further, college students are not the spreaders of the virus to the community. A recent

  study from Dr. Arnold and colleagues that reported the results of a longitudinal serosurvey (blood

  sampling) of community residents in Centre County, Pennsylvania, home to Pennsylvania State

  University, University Park campus. See Callum R K Arnold, Sreenidhi Srinivasan, Catherine M

  Herzog, Abhinay Gontu, Nita Bharti, Meg Small, Connie J Rogers, Margeaux M Schade, Suresh

  V Kuchipudi, Vivek Kapur, Andrew Read, Matthew J Ferrari, SARS-CoV-2 Seroprevalence in a

  University Community: A Longitudinal Study of the Impact of Student Return to Campus on

  Infection Risk Among Community Members, medRXiv (Feb. 19, 2021), available at

  https://pubmed.ncbi.nlm.nih.gov/33619497/ (last visited June 20, 2021).

  30.    The return of approximately 35,000 students to the campus in August 2020 increased the

  county population size by nearly 20%. Id. Over 4,500 cases of COVID infections were detected

  among the student population during the Fall 2020 term (before and just after student return). Id.

  Between August 7, 2020, and October 2, 2020, these investigators enrolled community residents

  and tested their serum for the presence of anti-Spike Receptor Binding Domain (S/RBD) IgG (a

  class of immunoglobulin “antibodies”), to confirm prior COVID exposure. Id. This was repeated

  in the same community during December 2020 (after the departure of students), and

  seroprevalence for both sampling waves was recorded and analyzed. Moreover, returning students

  were enrolled in a longitudinal cohort, and IgG seroprevalence results were reported from the first

  wave of sampling (between October and November 2020, prior to the end of the term). Here is

  how Arnold and colleagues summarized their findings:


  McCullough Decl.                                14
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page16
                                                                         16of
                                                                           of33
                                                                              33



                Of 345 community participants, 19 (5.5%) were positive for SARS-
                CoV-2 IgG antibodies at their first visit between 7 August and 2
                October. Of 625 returning student participants, 195 (31.2%) were
                positive for SARS-CoV-2 antibodies between 26 October and 23
                November. 28 (8.1%) of the community participants had returned a
                positive result by 9 December. Only contact with known SARS-CoV-
                2-positive individuals and attendance at small gatherings (20-50
                individuals) were significant predictors of IgG antibodies among
                returning students (adjusted odds ratio, 95% Confidence Interval: 3.24,
                2.14-4.91, p<0.001; and 1.62, 1.08-2.44, p<0.05; respectively).


  They concluded:

                Despite high seroprevalence observed within the student population,
                seroprevalence in a longitudinal cohort of community residents was
                low and stable from before student arrival for the Fall 2020 term to
                after student departure, implying limited transmission between these
                cohorts...The demographic shift associated with student return to
                campus was not associated with increased SARS-CoV-2
                seroprevalence in this cohort of community residents.
  Id.

  31.    College students face little chance of actually catching COVID and little chance of

  spreading it to the greater community.

  Advances in COVID Treatments

  32.    Even if students contract the virus, the treatment of the infection has improved

  tremendously since the advent of COVID. Studies have shown several different treatment

  methods, which have proven effective. A combination of medications, supported by the

  Association of American Physicians and Surgeons, for a minimum of five days and acutely

  administered supplements used for the initial ambulatory patient with suspected and or confirmed

  COVID-19 (moderate or greater probability) has proven effective. Brian C Procter, Casey Ross,

  Vanessa Pickard, Erica Smith, Cortney Hanson, Peter A McCullough, Clinical outcomes after


  McCullough Decl.                                15
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page17
                                                                         17of
                                                                           of33
                                                                              33


  early ambulatory multidrug therapy for high-risk SARS-CoV-2 (COVID-19) infection, Reviews in

  Cardiovascular Medicine (December 30, 2020), available at

  https://rcm.imrpress.com/EN/10.31083/j.rcm.2020.04.260 (last visited June 26, 2021),

  summarized in Table 5 below; see also, https://ijirms.in/index.php/ijirms/article/view/1100

  Table 5: COVID Treatments

  Agent (drug)                              Rationale
  Zinc                                      Inhibits SARS-CoV-2 RNA synthesis
  Hydroxychloroquine 200 mg po bid          Inhibits endosomal transfer of virions,
                                            anti-inflammatory
  Ivermectin (200 mcg/kg) usual dose        Attenuates importin á/â-mediated nuclear
  12 mg po qd x 3 days                      transport of SARS-CoV-2 into nucleus
  Azithromycin 250 mg po bid                Covers respiratory bacterial pathogens in
                                            secondary infection
  Doxycycline 100 mg po bid                 Covers respiratory bacterial pathogens in
                                            secondary infection
  Inhaled budesonide, Dexamethasone 8 mg IM Treats cytokine storm
  Folate, thiamine, vitamin B-12            Reduce tissue oxidative stress
  ______________________________________________________________________________
  Intravenous fluid                         Intravascular volume expansion

  33.     I, along with my colleagues, conducted the study referenced in paragraph 32, which

  evaluated patients between the ages of 12 and 89 years. The average age was 50.5 and 61.6% were

  women. The study found that primary care physicians can treat COVID patients with low

  hospitalization and death. The study showed that administration of the medicines and supplements

  shown in Table 5 produces a less than 2% chance of facing hospitalization or death among high

  risk adults (age over 50 with medical problems). As this study was done with mainly higher risk

  patients at the peak of the pandemic, this is a highly successful treatment plan and just one of the

  many new treatments that have been used in the last year. Id.; see also National Institutes of

  Health, Therapeutic Management of Adults With COVID-19 (Updated May 24, 2021),


  McCullough Decl.                                 16
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page18
                                                                         18of
                                                                           of33
                                                                              33


  https://www.covid19treatmentguidelines.nih.gov/management/therapeutic-management/ (last

  visited June 21, 2021).

  34.       Treatment has improved so drastically for COVID that according to the CDC, there were

  16 deaths in Indiana for young adults aged 18-29 in 2020, but zero in 2021. This is evidence of

  better treatment and less risk for college aged students and a generally lowered virulence for the

  SARS-CoV-2 strains as the pandemic progresses over time.

  35.       In my expert medical opinion, the combination of lowering COVID rates, the likelihood

  of herd immunity in Indiana, the low risk of hospitalization and death among college-aged

  students, and the drastically improved treatment options make IU’s Mandate that all IU students

  (not exempted) participate in the investigational COVID-19 vaccine sponsored by the US FDA

  and CDC, unreasonable from a scientific and medical perspective.

  COVID Vaccine Research and Development

  36.       The COVID-19 genetic vaccines (Pfizer, Moderna, J&J) skipped testing for genotoxity,

  mutagenicity, teratogencity, and oncogenicity. In other words, it is unknown whether or not these

  products will change human genetic material, cause birth defects, reduce fertitility, or cause

  cancer.

  37.       The Pfizer, Moderna, and JNJ vaccines are considered "genetic vaccines" or vaccines

  produced from gene therapy molecular platforms.7,8 They have a dangerous mechanism of action




            7
             To KKW, Cho WCS. An overview of rational design of mRNA-based therapeutics and vaccines. Expert
  Opin Drug Discov. 2021 May 31. doi: 10.1080/17460441.2021.1935859. Epub ahead of print. PMID: 34058918.
           8
             Doerfler W. Adenoviral Vector DNA- and SARS-CoV-2 mRNA-Based Covid-19 Vaccines: Possible
  Integration into the Human Genome - Are Adenoviral Genes Expressed in Vector-based Vaccines? Virus Res. 2021
  Jun 1;302:198466. doi: 10.1016/j.virusres.2021.198466. Epub ahead of print. PMID: 34087261; PMCID:
  PMC8168329.

  McCullough Decl.                                     17
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page19
                                                                         19of
                                                                           of33
                                                                              33


  in that they all cause the body to make an uncontrolled quantity of the pathogenic spike protein

  from the SARS-CoV-2 virus. This is unlike all other vaccines where there is a set amount of

  antigen or live-attenuated virus. This means for the Pfizer, Moderna, and J&J vaccines it is not

  predictable among patients who will produce more or less of the spike protein. The spike protein

  itself has been demonstrated to injure vital organs such as the brain, heart, lungs, as well as

  damage blood vessels and directly cause blood clots. Additionally, because these vaccines infect

  cells within these organs, the generation of spike protein within heart and brain cells in particular,

  causes the body's own immune system to attack these organs. This is abundantly apparent with

  the burgeoning number of cases of myocarditis or heart inflammation among individuals below

  age 30 years.9 The Centers for Disease Control has held emergency meetings on this issue and the

  medical community is responding to the crisis and the US FDA has issued a warning on the Pfizer

  and Moderna vaccines for myocarditis.10 It is known that myocarditis causes injury to heart

  muscle cells and may result in permanent heart damage leading to heart failure, arrhythmias, and

  cardiac death. Because this risk is not predictable and the early reports may represent just the tip

  of the iceberg, no individual under age 30 under any set of circumstances should feel any obliged

  to take this risk with the current genetic vaccines.

  38.     The U.S. FDA has issued information on the J&J COVID-19 vaccine to include an update




          9
            Abu Mouch S, Roguin A, Hellou E, Ishai A, Shoshan U, Mahamid L, Zoabi M, Aisman M, Goldschmid
  N, Berar Yanay N. Myocarditis following COVID-19 mRNA vaccination. Vaccine. 2021 Jun 29;39(29):3790-3793.
  doi: 10.1016/j.vaccine.2021.05.087. Epub 2021 May 28. PMID: 34092429; PMCID: PMC8162819.

          10
               https://www.fda.gov/news-events/press-announcements/coronavirus-covid-19-update-june-25-2021

  McCullough Decl.                                       18
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page20
                                                                         20of
                                                                           of33
                                                                              33


  about a serious type of blood clot for those who received this vaccine.11 12 In these cases, the type

  of blood clot is called cerebral venous sinus thrombosis and it was observed in combination with

  low levels of blood platelets. Id. All of these cases occurred in women between the ages of 18 - 48

  and symptoms occurred 6 -13 days after vaccination. Id.

  39.     In general, it is not good clinical practice to widely utilize novel biological products in

  populations that have not been tested in registrational trials. For the COVID-19 vaccines this

  includes COVID-19 survivors, those with prior suspected COVID-19 infection, those with

  positive SARS-CoV-2 serologies, pregnant women, and women of childbearing potential who

  cannot assure contraception.

  40.     It is never good research practice to perform a large-scale clinical investigation without the

  necessary structure to ensure safety and protection of human subjects. These structures include a

  critical event committee, data safety monitoring board, and human ethics committee. These

  groups in large studies work to objectively assess the safety of the investigational product and

  research integrity with the goal of mitigating risk and protecting human subjects. It is my

  understanding that the COVID-19 vaccine program is sponsored by the CDC and FDA and has

  none of these safety structures in place. It is my assessment, that the COVID-19 clinical

  investigation has provided no meaningful risk mitigation for subjects (restricting groups, special

  assessment of side effects, follow-up visits, or changes in the protocol to ensure or improve safety

  of the program).


          11
             https://www.fda.gov/news-events/press-announcements/joint-cdc-and-fda-statement-johnson-johnson-
  covid-19-vaccine

          12
             https://www.fda.gov/news-events/press-announcements/joint-cdc-and-fda-statement-johnson-johnson-
  covid-19-vaccine

  McCullough Decl.                                      19
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page21
                                                                         21of
                                                                           of33
                                                                              33


  COVID Vaccine Risks to College Age Students

  41.    The COVID-19 public vaccination program operated by the CDC and the FDA is a clinical

  investigation and under no circumstance can any person receive pressure, coercion, or threat of

  reprisal on their free choice of participation. Violation of this principle of autonomy by any entity

  constitutes reckless endangerment with a reasonable expectation of causing personal injury

  resulting in damages.

  42.    The current COVID-19 vaccines are not sufficiently protective against contracting

  COVID-19 to support its use beyond the current voluntary participation in the CDC sponsored

  program. A total of 10,262 SARS-CoV-2 vaccine breakthrough infections had been reported

  from 46 U.S. states and territories as of April 30, 2021. Among these cases, 6,446 (63%) occurred

  in females, and the median patient age was 58 years (interquartile range = 40–74 years). Based on

  preliminary data, 2,725 (27%) vaccine breakthrough infections were asymptomatic, 995 (10%)

  patients were known to be hospitalized, and 160 (2%) patients died. Among the 995 hospitalized

  patients, 289 (29%) were asymptomatic or hospitalized for a reason unrelated to COVID-19. The

  median age of patients who died was 82 years (interquartile range = 71–89 years); 28 (18%)

  decedents were asymptomatic or died from a cause unrelated to COVID-19. Sequence data were

  available from 555 (5%) reported cases, 356 (64%) of which were identified as SARS-CoV-2

  variants of concern, including B.1.1.7 (199; 56%), B.1.429 (88; 25%), B.1.427 (28; 8%), P.1 (28;

  8%), and B.1.351 (13; 4%). None of these variants are encoded in the RNA or DNA of the

  current COVID-19 vaccines. In response to these numerous reports, the CDC announced on May

  1, 2021, that community breakthrough cases would no longer be reported to the public and only

  those vaccine failure cases requiring hospitalization will be reported, presumably on the CDC


  McCullough Decl.                                 20
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page22
                                                                         22of
                                                                           of33
                                                                              33


  website (https://www.cdc.gov/mmwr/volumes/70/wr/mm7021e3.htm).

  43.     In 1990, the Vaccine Adverse Event Reporting Systems (“VAERS”) was established as a

  national early warning system to detect possible safety problems in U.S. licensed vaccines.1

  VAERS is a passive reporting system, meaning it relies on individuals to voluntarily send in

  reports of their experiences to CDC and FDA. VAERS is useful in detecting unusual or

  unexpected patterns of adverse event reporting that might indicate a possible safety problem with

  a vaccine.

  44.     The total safety reports in VAERS all vaccines per year up to 2019 was 16,320. The total

  safety reports in VAERS for COVID Vaccines alone through Jun 18, 2021 is 387,288.

  45.     Based on VAERS as of June 18, 2021, there were 6,136 COVID-19 vaccine deaths

  reported and over 21,806 hospitalizations reported for the COVID-19 vaccines (Pfizer, Moderna,

  J&J). See VAERS COVID Vaccine Data, attached as Exhibit B. By comparison, from 1999, until

  December 31, 2019, VAERS received 3167 death reports (158 per year) adult death reports for all

  vaccines combined.13 Thus, the COVID-19 mass vaccination is associated with at least 39-fold

  increase annualized vaccine deaths reported to VAERS.

  46.     COVID-19 vaccine adverse events account for 98% of all vaccine-related AEs from Dec

  2020 through present in VAERS.

  47.     There are emerging trends showing that the vaccine is especially risky for those 18-29 in

  my expert medical opinion.

  48.     Increasingly the medical community is acknowledging the possible risks and side effects


          13

  Pedro L. Moro, Jorge Arana, Mria Cano, Paige Lewis, and Tom T. Shimabukuro, Deaths Reported to the Vaccine
  Adverse Event Reporting System, United States, 1997-2013, VACCINES, CID 2015:61 (September 2015).

  McCullough Decl.                                    21
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page23
                                                                         23of
                                                                           of33
                                                                              33


  including myocarditis, Bell’s Palsy, Pulmonary Embolus, Pulmonary Immunopathology, and

  severe allergic reaction causing anaphylactic shock. See Chien-Te Tseng, Elena Sbrana, Naoko

  Iwata-Yoshikawa, Patrick C Newman, Tania Garron, Robert L Atmar, Clarence J Peters, Robert B

  Couch, Immunization with SARS coronavirus vaccines leads to pulmonary immunopathology on

  challenge with the SARS virus, https://pubmed.ncbi.nlm.nih.gov/22536382/ (last visited June 21,

  2021); Centers for Disease Control and Prevention, Allergic Reactions Including Anaphylaxis

  After Receipt of the First Dose of Pfizer-BioNTech COVID-19 Vaccine — United States,

  December 14–23, 2020 (Jan 15, 2021),

  https://www.cdc.gov/mmwr/volumes/70/wr/mm7002e1.htm (last visited June 26, 2021).

  49.    Multiple recent studies and news reports detail people 18-29 dying from myocarditis after

  receiving the COVID vaccine. According to the CDC, 475 cases of pericarditis and myocarditis14

  have been identified in vaccinated citizens aged 30 and younger. See FDA, Vaccines and Related

  Biological Products Advisory Committee June 10, 2021 Meeting Presentation,

  https://www.fda.gov/media/150054/download#page=17 (last visited June 21, 2021).

  50.    The FDA found that people 12-24 account for 8.8% of the vaccines administrated, but

  52% of the cases of myocarditis and pericarditis reported. Id.




         14
            Myocarditis is inflammation of the heart muscle, whereas pericarditis is inflammation
  of the sac-like tissue around the heart called the pericardium.

  McCullough Decl.                                22
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page24
                                                                         24of
                                                                           of33
                                                                              33


  Table 6: VAERS Report




  McCullough Decl.                     23
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page25
                                                                         25of
                                                                           of33
                                                                              33


  51.      Further, the CDC just announced that the vaccine is “likely linked” to myocarditis.

  Advisory Board, CDC panel reports ‘likely association’ of heart inflammation and mRNA

  COVID-19 vaccines in young people, (June 24, 2021)

  https://www.advisory.com/daily-briefing/2021/06/24/heart-inflammation.

  52.     The CDC recently released data stating that there have been 267 cases of myocarditis or

  pericarditis reported after receiving one dose of the COVID vaccines and 827 reported cases after

  two doses through June 11. There are 132 additional cases where the number of doses received is

  unknown. Id.

  53.     There have been 1,200 reported cases of myocarditis that have occurred and the median

  age is thirty. Id.

  54.     The vaccine is also far less safe than previous vaccines like the meningicoccal meningitis

  vaccine that is typically required on college campuses.

  55.     For example, the VAERS (Vaccine Adverse Event Reporting System) data from the CDC

  shows, for 18-29 year olds, there have been no deaths from the meningicoccal vaccine from

  1999 - 2019. See, United States Department of Health and Human Services (DHHS), Public

  Health Service (PHS), Centers for Disease Control (CDC)/Food and Drug Administration (FDA),

  Vaccine Adverse Reporting System (VAERS) 1990 - 06/11/2021, CDC WONDER On-line

  Database. Accessed at https://wonder.cdc.gov/vaers.html on June 23, 2021 1:43:33 PM, (“Query

  Criteria”), Attached as Exhibit C.

  56.     The main side effects people reported from the meningitis vaccine are headache, injection

  site pain, nausea, chills, and a fever, and even these were limited as no more than fifteen of each

  were reported . Id.


  McCullough Decl.                                 24
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page26
                                                                         26of
                                                                           of33
                                                                              33


  57.    However, in the brief time the COVID vaccines have been available, there have been

  many more serious symptoms and even a death reported for 18-29 year olds in Indiana. See Table

  6, below. Nationwide VAERS COVID Vaccine Data through June 18, 2021 is attached as Exhibit

  B.15

  Table 7: VAERS Data Indiana




         15
              VAERS may be publicly accessed at https://www.openvaers.com/covid-data.

  McCullough Decl.                                      25
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page27
                                                                         27of
                                                                           of33
                                                                              33


  58.     The World Health Organization said that children should not be vaccinated for the

  moment before they faced tremendous backlash. WHO, COVID-19 Advice for the public: Getting

  vaccinated, (Archived from April 8, 2021),

  https://web.archive.org/web/20210408183900/https:/www.who.int/emergencies/diseases/novel-co

  ronavirus-2019/covid-19-vaccines/advice.

  59.     I have seen and examined college-age patients with post-COVID-19 myocarditis which

  typically occurs two days after the injection, most frequently after the second injection of mRNA

  products (Pfizer, Moderna). The clinical manifestations can be chest pain, signs and symptoms of

  heart failure, and arrhythmias. The diagnosis usually requires a clinical or hospital encounter, 12-

  lead electrocardiogram, blood tests including cardiac troponin (test for heart muscle damage),

  ECG monitoring, and cardiac imaging with echocardiography or cardiac magnetic resonance

  imaging. Given the risks for either manifest or future left ventricular dysfunction, patients are

  commonly prescribed heart failure medications (beta-blockers, renin-angiotensin system,

  inhibitors), and aspirin. More complicated patients require diuretics and anticoagulants. For post-

  COVID-19 vaccine myocarditis, I follow current position papers on the topic and restrict physical

  activity and continue medications for approximately three months before blood biomarkers and

  cardiac imaging are reassessed. If there is concurrent pericarditis, non-steroidal anti-inflammatory

  agents and colcicine may additionally be prescribed. Multiple medical studies are starting to

  come out detailing this problem.16


          16
             See, e.g., Tommaso D’Angelo MD, Antonino Cattafi MD, Maria Ludovica Carerj MD, Christian Booz
  MD, Giorgio Ascenti MD, Giuseppe Cicero MD, Alfredo Blandino MD,
  Silvio Mazziotti MD, Myocarditis after SARS-CoV-2 Vaccination: A Vaccine-induced Reaction?, Pre-proof,
  Canadian Journal of Cardiology, https://www.onlinecjc.ca/article/S0828-282X(21)00286-5/fulltext (last visited
  June 26, 2021); Jeffrey Heller, Israel sees probable link between Pfizer vaccine and myocarditis cases (June 2,

  McCullough Decl.                                        26
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page28
                                                                         28of
                                                                           of33
                                                                              33


  60.     Further, milder side effects from the vaccine include changes in hormone and menstrual

  cycles in women, fever, swelling at the injection site, etc. Jill Seladi-Schulman, Ph.D,, Can

  COVID-19 or the COVID-19 Vaccine Affect Your Period? (May 25, 2021),

  https://www.healthline.com/health/menstruation/can-covid-affect-your-period#covid-19-and-men

  %20strual-cycles (last visited June 26, 2021); Rachael K. Raw, Clive Kelly, Jon Rees, Caroline

  Wroe, David R. Chadwick, Previous COVID-19 infection but not Long-COVID is associated with

  increased adverse events following BNT162b2/Pfizer vaccination, (pre-print)

  https://www.medrxiv.org/content/10.1101/2021.04.15.21252192v1 (last visited June 26, 2021).

  61.     In an urgent report to the United Kingdom’s Medicines and Healthcare Products

  Regulatory Agency (“MHRA”) from Dr. Tess Lawrie, Director of the Evidence-Based Medicine

  Consultancy, and advisor to the WHO, on the UK’s equivalent of the VAERS systems concluded

  that the vaccines were unsafe for use in humans due to the extensive side effects they are causing.

  Tess Lawrie, Re. Urgent preliminary report of Yellow Card data up to 26th May 2021, (June 9,

  2021), http://www.skirsch.com/covid/TessLawrieYellowCardAnalysis.pdf

  Risks of COVID Vaccines for Those Recovered from COVID

  62.     There is recent research on the fact that the COVID-19 vaccine is dangerous for those who


  2021),
  https://www.reuters.com/world/middle-east/israel-sees-probable-link-between-pfizer-vaccine-small-number-myoca
  rditis-cases-2021-06-01/(last visited June 26, 2021); Tschöpe C, Cooper LT, Torre-Amione G, Van Linthout S.
  Management of Myocarditis-Related Cardiomyopathy in Adults. Circ Res. 2019 May 24;124(11):1568-1583. doi:
  10.1161/CIRCRESAHA.118.313578. PMID: 31120823. Caforio AL, Pankuweit S, Arbustini E, Basso C, Gimeno-
  Blanes J, Felix SB, Fu M, Heliö T, Heymans S, Jahns R, Klingel K, Linhart A, Maisch B, McKenna W, Mogensen
  J, Pinto YM, Ristic A, Schultheiss HP, Seggewiss H, Tavazzi L, Thiene G, Yilmaz A, Charron P, Elliott PM;
  European Society of Cardiology Working Group on Myocardial and Pericardial Diseases. Current state of
  knowledge on aetiology, diagnosis, management, and therapy of myocarditis: a position statement of the European
  Society of Cardiology Working Group on Myocardial and Pericardial Diseases. Eur Heart J. 2013
  Sep;34(33):2636-48, 2648a-2648d. doi: 10.1093/eurheartj/eht210. Epub 2013 Jul 3. PMID: 23824828.

  McCullough Decl.                                       27
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page29
                                                                         29of
                                                                           of33
                                                                              33


  have already had COVID-19 and have recovered with inferred robust, complete, and durable

  immunity. These patients were excluded from the FDA-approved clinical trials performed by

  Pfizer, Moderna, and J&J. From these trials the safety profile was unknown when the products

  for approved for Emergency Use Authorization in 2020.

  63.    A medical study of United Kingdom healthcare workers who had already had COVID and

  then received the vaccine found that they suffered higher rates of side effects than the average

  population. Rachel K. Raw, et al., Previous COVID-19 infection but not Long-COVID is

  associated with increased adverse events following BNT162b2/Pfizer vaccination, medRxiv

  (preprint), https://www.medrxiv.org/content/10.1101/2021.04.15.21252192v1 (last visited June

  21, 2021).

  64.    The test group experienced more moderate to severe symptoms than the study group that

  did not previously have COVID. Id.

  65.    The symptoms included fever, fatigue, myalgia-arthralgia and lymphadenopathy. Id. Raw

  found that in 974 individuals who received the BNT162b2/Pfizer vaccine, those with a prior

  history of SARS-CoV-2 or those who had positive antibodies at baseline, had a higher rate of

  vaccine reactions than those who were COVID-19 naive. Id.

  66.    Mathioudakis et al. reported that in 2020 patients who underwent vaccination with either

  mRNA-based, or vector-based COVID-19 vaccines, COVID-recovered patients who were

  needlessly vaccinated had higher rates of vaccine reactions.17

  67.    Krammer et al. reported on 231 volunteers for COVID-19 vaccination, 83 of whom had

  positive SARS-CoV-2 antibodies at the time of immunization. The authors found: “Vaccine


         17
              See https://www.medrxiv.org/content/10.1101/2021.02.26.21252096v1.

  McCullough Decl.                                      28
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page30
                                                                         30of
                                                                           of33
                                                                              33


  recipients with preexisting immunity experience systemic side effects with a significantly higher

  frequency than antibody naïve vaccines (e.g., fatigue, headache, chills, fever, muscle or join pains,

  in order of decreasing frequency, P < 0.001 for all listed symptoms, Fisher’s exact test, two-

  sided).” (https://www.medrxiv.org/content/10.1101/2021.01.29.21250653v1).

  Natural Immunity to COVID

  68.    To my knowledge, there are no studies demonstrating clinical benefit of COVID-19

  vaccination in COVID-19 survivors or those who have laboratory evidence of prior infection.

  69.    It is my opinion that SARS-CoV-2 causes an infection in humans that

  results in robust, complete, and durable immunity, and is superior to vaccine immunity. There are

  no studies demonstrating clinical benefit of COVID-19 vaccination in COVID-19 survivors and

  there are three studies demonstrating harm in such individuals. Thus, it is my opinion that the

  COVID-19 vaccination is contraindicated in COVID-19 survivors many of whom may be in the

  college student population.

  70.    Multiple laboratory studies conducted by highly respected U.S. and European academic

  research groups have reported that convalescent mildly or severely infected COVID patients who

  are unvaccinated can have greater virus neutralizing immunity—especially more versatile, long-

  enduring T- cell immunity—relative to vaccinated individuals who were never infected. See

  Athina Kilpeläinen, et al., Highly functional Cellular Immunity in SARS-CoV-2 Non-

  Seroconvertors is associated with immune protection, bioRxiv (pre-print),

  https://www.biorxiv.org/content/10.1101/2021.05.04.438781v1 (last visited June 26, 2021);

  Tongcui Ma, et al., Protracted yet coordinated differentiation of long-lived SARS-CoV-2-specific

  CD8+ T cells during COVID-19 convalescence, bioRxiv (pre-print),


  McCullough Decl.                                 29
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page31
                                                                         31of
                                                                           of33
                                                                              33


  https://www.biorxiv.org/content/10.1101/2021.04.28.441880v1 (last visited June 26, 2021);

  Claudia Gonzalez, et al., Live virus neutralisation testing in convalescent patients and subjects

  vaccinated against 19A, 20B, 20I/501Y.V1 and 20H/501Y.V2 isolates of SARS-CoV-2, medRxiv

  (pre-print), https://www.medrxiv.org/ content/10.1101/2021.05.11.21256578v1 (last visited June

  21, 2021); Carmen Camara, et al. Differential effects of the second SARS-CoV-2 mRNA vaccine

  dose on T cell immunity in naïve and COVID-19 recovered individuals, bioRxiv (pre-print),

  https://www.biorxiv.org/content/10.1101/2021.03.22.436441v1 (last visited June 26, 2021); Ellie

  N. Ivanova, et al., Discrete immune response signature to SARS-CoV-2 mRNA vaccination versus

  infection, medRxiv (pre-print),

  https://www.medrxiv.org/content/10.1101/2021.04.20.21255677v1 (last visited June 26, 2021);

  Catherine J. Reynolds, et al, Prior SARS-CoV-2 infection rescues B and T cell responses to

  variants after first vaccine dose, (pre-print), https://pubmed.ncbi.nlm.nih.gov/33931567/ (last

  visited June 21, 2021); Yair Goldberg, et al., Protection of previous SARS-CoV-2 infection is

  similar to that of BNT162b2 vaccine protection: A three-month nationwide experience from

  Israel, medRxiv (pre-print),

  https://www.medrxiv.org/content/10.1101/2021.04.20.21255670v1(last visited June 26, 2021).

  71.    Cleveland Clinic studied their own employees for the effects of natural immunity in

  unvaccinated people. Nabin K. Shrestha, Patrick C. Burke, Amy

  S. Nowacki, Paul Terpeluk, Steven M. Gordon, Necessity of COVID-19 vaccination in previously

  infected individuals, medRxiv (pre-print),

  https://www.medrxiv.org/content/10.1101/2021.06.01.21258176v2 (last visited June 21, 2021).

  They found zero SARS-CoV-2 reinfections during 5-month follow-up among n=1359 COVID-19


  McCullough Decl.                                 30
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page32
                                                                         32of
                                                                           of33
                                                                              33


  recovered employees who remained unvaccinated and concluded such persons are “unlikely to

  benefit from covid-19 vaccination.” Id.

  72.    A recently published article in Nature reported that prior infection induces long-lived bone

  marrow plasma cells which means the antibodies to prevent reinfection of COVID are long-

  lasting. Jackson S. Turner et. al. SARS-CoV-2 infection induces long-lived bone marrow plasma

  cells in humans, (May 24, 2021), https://www.nature.com/articles/s41586-021-03647-4

                                              Conclusion

  73.    In my expert medical opinion, the risks of COVID-19 to college age students in 2021 is

  significantly lower than in 2020 due to the following factors: rapidly declining COVID-19

  infection rate, increasing likelihood of Indiana having reached herd immunity to COVID-19, low

  risk to college-aged students of serious complications or death due to COVID-19, low risk of

  asymptomatic spread of COVID-19, and vastly improved COVID treatments currently available.

  This is especially true because one-third of IU’s populations is already likely to have immunity

  from prior infection. A university vaccine mandate or promotional policy that exerts any pressure,

  coercion, or threat of reprisal concerning the acceptance of any investigational biologic agent

  violates the medical ethics principle of autonomy. It is my clinical opinion that it is not good

  research or clinical practice to widely utilize novel biologic therapy (mRNA, adenoviral DNA

  COVID-19 vaccines) in populations where there is no safety information generated from the

  registrational trials with the FDA, specifically, on the following populations: COVID-19

  survivors, suspected COVID-19 recovered, pregnant or women who could become pregnant at

  any time after investigational vaccines. Overall in the United States, 21,806 individuals have been

  hospitalized or worse after receiving one of the COVID-19 vaccines. In Indiana, among college


  McCullough Decl.                                 31
USDC
USDCIN/ND
     IN/NDcase
           case1:21-cv-00238-DRL-SLC
                1:21-cv-00238-DRL-SLC document
                                       document31-18
                                                21-5 filed
                                                      filed07/02/21
                                                           07/12/21 page
                                                                    page33
                                                                         33of
                                                                           of33
                                                                              33


  age adults, there have already been 23 hospitalizations or worse after they received COVID-19

  vaccinations and far more can be expected if IU’s Mandate is carried out. In my expert medical

  opinion, the risks associated with the investigational COVID-19 vaccines are not minor or

  unserious and can include hospitalization and death; the well-recognized risks (e.g., myocarditis,

  cerebral venous sinus thrombosis) more prevalent among college age students far outweighs any

  theoretical benefits. Many of those risks are unpredictable—at this time, the duration and extent of

  disability is impossible to calculate. Therefore, in my expert medical opinion, IU’s Mandate that

  all non-exempted students take the COVID vaccine creates an unethical, unreasonable, clinically

  unjustified, not indicated, and unnecessary medical risk to its students.

         I affirm under penalty of perjury that the foregoing is true and correct. Executed on

  June 28, 2021.

                                                                              28-JUNE-2021
                                                ____________________________
                                                __________________
                                                __              ____ __
                                                                 ____


                                                Dr. Peter A. McCullough




  McCullough Decl.                                 32
